IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : NO. 869
                                            :
ORDER AMENDING INTERNAL                     : SUPREME COURT RULES DOCKET
OPERATING PROCEDURE SECTION                 :
7.A OF THE INTERNAL OPERATING               :
PROCEDURES OF THE SUPREME                   :
COURT

                                          ORDER

PER CURIAM

         AND NOW, this 13th day of May, 2021, it is ordered pursuant to Article V, Section

10 of the Constitution of Pennsylvania that Section 7.A of the Internal Operating

Procedures of the Supreme Court is amended as set forth in the attached form.

         This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and

shall be effective immediately.


Material to be added is bolded and underlined.